 

Loan No. 84-5100034







GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER







THIS GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER (as the same

may from time to time hereafter be modified, supplemented or amended, the
"Guaranty") is made as of December 30, 2014 by HARTMAN SHORT TERM INCOME
PROPERTIES XX,

INC., a Maryland corporation, having an address at 2909 Hillcroft, Suite 420,
Houston, Texas 77057 (hereinafter referred to as "Guarantor"), in favor of U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY CAPITAL I INC.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2011-C3, having

an address at c/o Wells Fargo Bank, National Association, Commercial Mortgage
Servicing, 1901 Harrison Street, 2nd Floor, Oakland, California 94612 (together
with its successors and assigns, "Lender").




RECITALS




WHEREAS, Morgan Stanley Mortgage Capital Holdings LLC, a New York limited
liability company ("Original Lender"), made a loan in the principal sum of TEN
MILLION NINE HUNDRED THOUSAND AND N0/100 DOLLARS ($10,900,000.00)  (the "Loan")
to

BRI 1841 Energy Plaza, LLC, a Delaware limited liability company ("Original
Borrower"), evidenced by that certain Promissory Note (the "Note"), dated as of
May 20, 2011 made by Original Borrower in favor of Original Lender and that
certain Loan Agreement (the "Loan Agreement"), dated of even date with the Note,
by and between Original Borrower and Original Lender, and secured by that
certain Deed of Trust, Assignment of Leases and Rents and Security Agreement
(the "Security Instrument"), dated of even date with the Note, executed by
Original Borrower for the benefit of Original Lender, and by other documents
executed in connection therewith (the "Other Loan Documents"). Capitalized terms
not defined herein shall have the meaning set forth in the Loan Agreement.




WHEREAS, Original Borrower, has sold and conveyed the Property to Hartman Energy
LLC, a Delaware limited liability company, having  its principal place of
business at 2909 Hillcroft, Suite 420, Houston, Texas 77057 ("Borrower"), or is
about to sell and convey the Property to Borrower (the "Transfer"), and both
parties desire to obtain from Lender, the current holder of the Note, a waiver
of any right Lender may have under the Loan Documents  to accelerate the
maturity date of the Note by virtue of such Transfer.




WHEREAS, subject to the terms and conditions of the Assumption Agreement entered
into by Borrower, Lender, Indemnitee and others of even date herewith, Lender is
willing to waive any right of acceleration of the maturity date of the Note upon
assumption by Borrower of all obligations of Original Borrower under the Loan
Documents (the "Assumption").
















US2008 6140502 3

GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER - Page I

AGREEMENT




NOW THEREFORE, FOR VALUE RECEIVED, and in order to induce Lender  to consent to
the Transfer and the Assumption, and intending to legally bound:




1.

Guarantor hereby absolutely and unconditionally guarantees to Lender the prompt
and unconditional payment of the Guaranteed Recourse Obligations of  Borrower
(hereinafter defined), as described in Section 4 below.




2.

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, the Security Instrument, or the
Other Loan Documents, a true copy of each of said documents Guarantor hereby
acknowledges having received and reviewed.




3.

The term "Debt" as used in this Guaranty shall mean the principal sum evidenced
by the Note and secured by the Security Instrument, or so much thereof as may be
outstanding from time to time, together with interest thereon at the rate of
interest specified in the Note and all other sums other than  principal or
interest which may or shall become due  and  payable pursuant to the provisions
of the Note, the Loan Agreement, the Security Instrument or the Other Loan
Documents.




4.

The  term   "Guaranteed    Recourse    Obligations   of   Borrower"   as  used
  in   this Guaranty  shall mean  (i) all obligations and liabilities of
Borrower  for which Borrower  shall be personally liable pursuant to Section
 11.22 of the Loan Agreement.




5.

Any indebtedness of Borrower to Guarantor now or hereafter existing (including,
but not limited to, any rights to subrogation Guarantor may have as a result of
any payment by Guarantor under this  Guaranty), together with any interest
thereon, shall  be,  and  such indebtedness is, hereby deferred, postponed and
subordinated to the prior payment in full of the Debt. Until payment in full of
the Debt (and including interest accruing on the Note after the commencement of
a proceeding by  or against Borrower under the Bankruptcy Reform Act of 1978, as
amended, 11 U.S. C. Sections 101 et seq., and the regulations adopted and
promulgated pursuant thereto (collectively, the "Bankruptcy Code") which
interest the parties  agree  shall remain a claim that is prior and superior to
any claim of Guarantor notwithstanding any contrary practice, custom or ruling
in cases under the Bankruptcy Code generally), Guarantor agrees not to accept
any payment or satisfaction of any kind of indebtedness of Borrower to Guarantor
and hereby assigns such indebtedness to Lender, including the right to file
proof of claim and to vote thereon in connection with any such proceeding under
the Bankruptcy Code, including the right to vote on any plan of reorganization.
Further, if Guarantor shall comprise more than one person, firm or corporation,
Guarantor agrees that until such payment in full of the Debt, (a) no one of them
shall accept payment from the others by way of contribution on account of any
payment made hereunder by such party to Lender, (b) no one of them will take any
action to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
 same shall be  delivered  to  Lender  in the  form  received,  endorsed  or
assigned  as may be

1.





--------------------------------------------------------------------------------

appropriate for application on account of, or as security for, the Debt and
until so delivered, shall be held in trust for Lender as security for the Debt.




6.

Guarantor agrees that, with or without notice or demand, Guarantor  will
reimburse Lender, to the extent that such reimbursement is not made by Borrower,
for all expenses (including counsel fees and any fees of a special servicer)
incurred by Lender in connection with the collection of the Guaranteed Recourse
Obligations of Borrower  or  any portion thereof or with the enforcement of this
Guaranty.




7.

All moneys available to Lender for application in payment or reduction of the
Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of 'such portion of the Debt as Lender may elect.




8.

Guarantor waives: (a) any defense based upon any legal disability or other
defense of  Borrower, any other guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Loan Agreement or any of the other
Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower or any defect in the formation of Borrower
or any principal of Borrower; (c) any defense based upon the application by
Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Guarantor; (d) all rights and defenses arising out of an election of remedies by
Lender; (e) any defense based upon Lender's failure to disclose to Guarantor any
information concerning Borrower's financial condition or any other circumstances
bearing on Borrower's ability to pay all sums payable under the Loan Agreement
or any of the other Loan Documents; (f) any defense based upon any statute or
rule of law which provides that  the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal; (g) any defense based upon Lender's election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any successor statute; (h) any defense based  upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) presentment, demand, protest and notice of any kind; and G)
the benefit of any statute of limitations affecting the liability of Guarantor
hereunder or the enforcement hereof. In addition, Guarantor waives all rights
and defenses that Guarantor may have because Borrower's debt is secured by  real
property. This means, among other things: (1) Lender may collect from Guarantor
without first foreclosing on any real or personal property collateral pledged by
Borrower; and (2) if Lender forecloses on any real property collateral pledged
by Borrower, then (i) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (ii) Lender may collect from
Guarantor even if Lender, by foreclosing on the real prope1iy collateral, has
destroyed any right Guarantor may have to collect from Borrower. The foregoing
sentence is an  unconditional  and  irrevocable waiver of any rights and
defenses Guarantor may have because Borrower's debt is secured by real property.
Finally, Guarantor agrees that the payment of all sums payable under the Loan
Agreement or any of the other Loan Documents or any part thereof or other act
which tolls any statute of limitations applicable to the Note or the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantor's liability hereunder.

1.







--------------------------------------------------------------------------------

9.

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of any of the following: (a) the assertion by Lender of any rights or
remedies which it may have under or with respect to either the Note, the Loan
Agreement, the Security Instrument, or the Other Loan Documents, against any
person obligated thereunder or against the owner of the Property (as defined in
the Security Instrument), or (b) any failure to file or record any of such
instruments or to take or perfect any security intended to be provided thereby,
or (c) the release or exchange of any property covered by the Security
Instrument or other collateral for the Loan, or (d) Lender's failure to
exercise, or delay in exercising, any such right or remedy or any right or
remedy Lender may have hereunder or in respect to this Guaranty, or (e) the
commencement of a case under the Bankruptcy Code by or against any person
obligated under the Note, the Security Instrument or the Other Loan Documents,
or the death of any Guarantor, or (f) any partial or total transfer or pledge of
the interests in Borrower, or in any direct or indirect owner of Borrower,
and/or the reconstitution of Borrower as a result of such transfer or pledge,
regardless of whether any of the foregoing is permitted under the Loan
Documents, or (g) any payment made on the Debt or any other indebtedness arising
under the Note, the Loan Agreement, the Security Instrument or the Other Loan
Documents, whether made by Borrower or Guarantor or any other person, which is
required to be refunded pursuant to any bankruptcy or insolvency law; it being
understood that no payment so refunded shall be considered as a payment of any
portion of the Debt, nor shall it have the effect of reducing the liability of
Guarantor hereunder. It is further understood, that if Borrower shall have taken
advantage of, or be subject to the protection of any provision in the Bankruptcy
Code, the effect of which is to prevent or delay Lender from taking any remedial
action against Borrower, including the exercise of any option Lender has to
declare the Debt due and payable on the happening of any default or event by
which under the terms of the Note, the Loan Agreement, the Security Instrument
or the Other Loan Documents, the Debt shall become due and payable, Lender may,
as against Guarantor, nevertheless, declare the Debt due and payable and enforce
any or all of its rights and remedies against Guarantor provided for herein.




10.

Guarantor warrants and acknowledges that: (a) Lender would not make the Loan but
for this Guaranty; (b) there are no conditions precedent to the effectiveness of
this Guaranty and this Guaranty shall be in full force and effect and binding on
Guarantor regardless of whether Lender obtains other collateral or any
guaranties from others or takes any other action contemplated by Guarantor; (c)
Guarantor has established adequate means of obtaining from sources other than
Lender, on a continuing basis, financial and other information pertaining to
Borrower's financial condition, the Property and Borrower's activities relating
thereto, and the status of Borrower's performance of obligations under the Loan
Documents, and Guarantor agrees to keep adequately informed from such means of
any facts, events or circumstances which might in any way affect Guarantor's
risks hereunder and Lender has not made any representation to Guarantor as to
any such matters; (d) the most recent financial statements of Guarantor
previously delivered to Lender are true and correct in all respects, have been
prepared in accordance with GAAP or in accordance with other methods acceptable
to Lender in its reasonable discretion (consistently applied) and fairly present
the financial condition of Guarantor in all material respects as of the
respective dates thereof, and no material adverse change has occurred in the
financial condition of Guarantor since the respective dates thereof;

(e)

Guarantor has not and will not, without the prior written consent of Lender,
sell, lease, assign, encumber, hypothecate, transfer or otherwise dispose of all
or substantially all of Guarantor's

(e)








--------------------------------------------------------------------------------

assets, or any interest therein, other than in the ordinary course of
Guarantor's business; and



(f)

Guarantor has not and will not cause or consent to any action or failure to act
that would result in Borrower failing to be at all times a "single  purpose
 entity"  as  described  in Section 3.1.24 of the Loan Agreement.




11.

So long as the Loan or any other obligation guaranteed hereby remains
outstanding (other than, following the termination of the Loan Agreement and all
other Loan Documents, contingent indemnification obligations as to which no
claim has been made), Guarantor shall provide to Lender (i) within ninety (90)
days after the end of each fiscal year, financial statements of Guarantor
covering the corresponding period then ended including a balance sheet, income
and expenses, cash flow and statement of change in financial position certified
by Guarantor, together with a certificate of Guarantor that the Minimum
Financial Criteria (defined below) continues to be satisfied as set forth in
Section 23(j) hereof (including Guarantor's calculation of Guarantor's Net Worth
and Liquidity), each of such statements and calculations delivered pursuant to
this clause (i) shall be certified as being true and current by a duly
authorized financial officer of Guarantor, (ii) within ten (10) days of Lender's
written request, a complete copy of Guarantor's federal and (to the extent
applicable) state income tax returns for the immediately preceding tax year, and
(iii) such other information reasonably requested by Lender and reasonably
available to Guarantor. Guarantor agrees that all financial statements to be
delivered to Lender pursuant to this Section 11 shall: (i) be complete and
correct in all material respects; (ii) present fairly the financial condition of
Guarantor, if applicable;

(iii)

disclose all liabilities that are required to be reflected or reserved against;
and (iv) be prepared (A) in hardcopy and electronic formats and (B) in
accordance with GAAP or in accordance with other methods acceptable to Lender in
its reasonable discretion (consistently applied). Guarantor shall be deemed to
warrant and represent that, as of the date of delivery of any such financial
statement, there has been no material adverse change in financial condition, nor
have  any assets or properties been sold, transferred, assigned, mortgaged,
pledged or encumbered (other than in the ordinary course of business and in
accordance with the Loan Documents) since the date of such financial statement
except as disclosed by Guarantor in a writing delivered to Lender. Guarantor
agrees that all financial statements shall not contain any misrepresentation or
omission of a material fact which would make such financial statements
inaccurate, incomplete or otherwise misleading in any material respect.




Furthermore, each legal entity and individual obligated on this Guaranty hereby
authorizes Lender to order and obtain, from a credit reporting agency of
Lender's choice, a third party credit report on such legal entity and
individual.




12.

Guarantor further covenants that this Guaranty shall remain and continue in full
force and effect as to any modification, extension or renewal of the  Note, the
Security Instrument, or any of the Other Loan Documents, that Lender shall not
be under a duty to protect, secure or insure any security or lien provided by
the Security Instrument or other such collateral, and that other indulgences or
forbearance may be granted under any or all of such documents, all of which may
be made, done or suffered without notice tO, or further consent of, Guarantor.




13.

This is a guaranty of payment and not of collection and upon the Guaranteed
Recourse Obligations of Borrower being incurred by Lender or upon any default of
Borrower

9.








--------------------------------------------------------------------------------

under the Note, the Loan Agreement, the Security Instrument or the Other Loan
Documents, Lender may, at its option, proceed directly and at once, without
notice, against Guarantor to collect and recover the full amount of the
liability hereunder or any portion thereof, without proceeding against Borrower
or any other person, or foreclosing upon, selling, or otherwise disposing of or
collecting or applying against any of the mortgaged property or other collateral
for the Loan. Guarantor hereby waives the pleading of any statute of limitations
as a defense to the obligation hereunder.




14.

Each reference herein to Lender shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of Guarantor, all
of whom shall be bound by the provisions of this Guaranty.




15.

If any party hereto shall be a partnership, the agreements and obligations on
the part of Guarantor herein contained shall remain in force and application
notwithstanding any changes in the individuals composing the partnership and the
term "Guarantor" shall include any altered or successive partnerships but the
predecessor partnerships and their partners shall not thereby be released from
any obligations or liability hereunder.




16.

It is the intent of Guarantor and Lender that the obligations and liabilities of
Guarantor hereunder are absolute and unconditional under any and all
circumstances and that until the Loan is paid in full or the Guaranteed Recourse
Obligations of Borrower are fully and finally paid and performed, and not
subject to refund or disgorgement, the obligations and liabilities of Guarantor
hereunder shall not be discharged or released, in whole or in part, by any act
or occurrence that might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of a Guarantor. This Guaranty shall be
deemed to be continuing in nature and shall remain in full force and effect and
shall survive the exercise of any remedy by Lender under the Security Instrument
or any of the other Loan Documents, including, without limitation, any
foreclosure or deed in lieu of foreclosure.




17.

All understandings, representations and agreements heretofore had with respect
to this Guaranty are merged into this Guaranty which alone fully and completely
expresses the agreement of Guarantor and Lender.




18.

This Guaranty may be executed in one or more counterparts by some or all of the
parties hereto, each of which counterparts shall be an original and all of which
together shall constitute a single agreement of Guaranty. The failure of any
party hereto to execute this Guaranty, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.




19.

This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.




20.

In  the  event  that  pursuant  to  any  insolvency,  bankruptcy,

reorganization,

9.








--------------------------------------------------------------------------------

receivership or other debtor relief law or any judgment, order or decision
thereunder, Lender must rescind or restore any payment or any part thereof
received by Lender in satisfaction of the Guaranteed Recourse Obligations of
Borrower, as set forth herein, any prior release or discharge from the terms of
this Guaranty given to Guarantor by Lender shall be without effect and this
Guaranty shall remain in full force and effect. It is the intention of Borrower
and Guarantor that Guarantor's obligations hereunder shall not be discharged
except (i) upon payment in full of the Loan or (ii) by Guarantor's performance
of such obligations and then only to the extent of such performance.




21.

This Guaranty shall be deemed to be a contract entered into pursuant to the laws
of the State of New York and shall in all respects be governed, construed,
applied and enforced in accordance with applicable federal law and the laws of
the State of New York, without reference or giving effect to any choice of law
doctrine.




22.

As a further inducement to Lender to consent to the Transfer and the Assumption
and in consideration thereof, Guarantor further covenants and agrees (a) that in
any action or proceeding brought by Lender against Guarantor on this Guaranty,
Guarantor shall and does hereby waive trial by jury, (b) Guarantor will maintain
a place of business or an agent for service of process in New York and give
prompt notice to Lender of the address of such place of business and of the name
and address of any new agent appointed by it, as appropriate, (c) the failure of
Guarantor's agent for service of process to give it notice of any service of
process will not impair or affect the validity of such service or of any
judgment based thereon, (d) if, despite the foregoing, there is for any reason
no agent for service of process of Guarantor available to be served, and if
Guarantor at that time has no place of business in the State of New York then
Guarantor irrevocably consents to service of process by registered or certified
mail, postage prepaid, to it at its address given in or pursuant to the first
paragraph hereof, Guarantor hereby waiving personal service thereof, (e) that
within thirty days after such mailing, Guarantor so served shall appear or
answer to any summons and complaint or other process and should Guarantor so
served fail to appear or answer within said thirty-day period, said Guarantor
shall be deemed in default and judgment may be entered by Lender against the
said party for the amount as demanded in any summons and complaint or other
process so served, (f) Guarantor initially and irrevocably designates CT
Corporation System, with offices on the date hereof at 111 Eighth Avenue, New
York, New York 10011, to receive for and on behalf of Guarantor service of
process in the State of New York with respect to this Guaranty, (g) with respect
to any claim or action arising hereunder, Guarantor (i) irrevocably submits to
the nonexclusive jurisdiction of the courts of the State where the Property is
located and the United States District Court located in the county in which the
Property is located, and appellate courts from any thereof, and (ii) irrevocably
waives any objection which it may have at any time to the laying on venue of any
suit, action or proceeding arising out of or relating to this Guaranty brought
in any such court, irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum,
and (h) nothing in this Guaranty will be deemed to preclude Lender from bringing
an action or proceeding with respect hereto in any other jurisdiction.

9.








--------------------------------------------------------------------------------

23.

Guarantor  (and  its  representative,   executing  below,  if  any)  hereby
 warrants, represents and covenants to Lender that:




(a)

Guarantor is duly organized and existing and in good standing under the laws of
the state in which such entity is organized. Guarantor is currently qualified or
licensed (as applicable) and shall remain qualified or licensed  to do business
in each jurisdiction in which the nature of its business requires it to be so
qualified or licensed.




(b)

The execution and delivery of the Guaranty has been duly authorized and the Loan
Documents constitute valid and binding obligations of Guarantor or the party
which executed the same, enforceable in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency, moratorium
or other laws affecting the enforcement of creditors' rights, or by the
application of rules of equity.




(c)

The execution, delivery and performance by Guarantor of  each  of  the Loan
Documents do not violate any provision of any law or regulation, or result in
any breach or default under any contract, obligation, indenture or other
instrument to which Guarantor is a party or by which Guarantor is bound.




(d)

There are no pending or, to Guarantor's knowledge, threatened actions, claims,
investigations, suits or proceedings before any governmental authority, court or
administrative agency which affect the financial condition or operations of
Guarantor, Borrower, and/or the Property.




(e)

The financial statements of Guarantor previously delivered by Guarantor to
Lender: (i) are complete and correct, (ii) present fairly the financial
condition of such party as of the date thereof  and (iii) have been prepared in
accordance with GAAP or such other accounting standards reasonably approved by
Lender. Since the date of such financial statements, there has been no material
adverse change in such financial condition, nor have any material assets or
properties reflected on such financial statements been sold, transferred,
assigned, mortgaged, pledged or encumbered, except as previously disclosed in
writing by Guarantor to Lender and approved in  writing  by Lender.




(f)

There are no pending assessments or adjustments of Guarantor's income tax
payable with respect to any year.




(g)

None of the transactions contemplated by the Loan Documents will be or have been
made with an actual intent to hinder, delay or defraud any present or future
creditors of Borrower or Guarantor, and Borrower and Guarantor, on the date
hereof, will have received fair and reasonably equivalent value in good faith
for the continued grant of the liens or security interests effected by the Loan
Documents. As of the date hereof, Borrower and Guarantor are: (i) solvent and
will not be rendered insolvent by the transactions contemplated by the Loan
Documents, and (ii) able to pay their respective debts as they become due.




(h)

As of the date hereof, the representations and warranties set forth in Sections
  3.1.8,  3.1.25,  3.1.26,  3.1.28,  3.1.31,  3.1.33,  3.1.41,  and  3.1.42  of
 the  Loan

(a)








--------------------------------------------------------------------------------

Agreement are true and correct with respect to Guarantor, it being understood
that whenever the term "Borrower" is used in each of the foregoing sections  it
 shall  be deemed to mean "Guarantor."




(i)

Guarantor shall promptly notify Lender in wntmg of  any  litigation pending or
threatened against Guarantor claiming damages in excess of Fifty Thousand and N
oll 00 Dollars ($50,000.00) and of all pending or threatened litigation against
Guarantor if the aggregate damage claims against Guarantor exceed One Hundred
Thousand and N oll 00 Dollars ($100,000.00). Guarantor shall keep and maintain
or will cause to be kept and maintained proper and accurate books and records
reflecting the financial affairs of Guarantor. Lender shall have the right from
 time  to  time  during normal business hours upon reasonable notice to
Guarantor to examine such books and records at the office of Guarantor  or other
Person maintaining such books and records and to make such copies or extracts
thereof as Lender shall desire.




(j)

So long as the Loan and any of the obligations set forth in the Loan Documents
remain outstanding, Guarantor shall maintain (i) a minimum Net Worth (as defined
herein) of not less than fifty percent (50%) of the Net Worth of Guarantor as of

the date hereof, and (ii) Liquidity (as defined herein) of no less than fifty
percent (50%) of  the  Liquidity  of  Guarantor  as  of  the  date  hereof  (the
 above  items,  ill and  .ill,

collectively, the "Minimum Financial   Criteria"). As used herein:

"Net  W01ih" shall mean net worth as calculated  in accordance with generally
accepted accounting principles (or other principles acceptable to Lender).




"Liquidity" shall mean (a) unencumbered  Cash and Cash Equivalents of Guarantor
and

(b) marketable securities of Guarantor, each valued in accordance with generally
accepted accounting principles (or other principles acceptable to Lender).




"Cash and  Cash  Eq uivalents" shall mean all unrestricted  or unencumbered  (A)
cash and

(B) any of the following: (x) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States; (y)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof which, at the time of acquisition, has one of the two
highest ratings obtainable from any two (2) of Standard & Poor's Corporation,
Moody's Investors  Service, Inc. or Fitch Investors (or, if at any time no two
of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services as may be acceptable to Lender) and is not
 listed  for possible down-grade in any publication of any of the foregoing
rating services; (z) domestic certificates of deposit or domestic time deposits
or repurchase agreements issued by any commercial bank organized under the laws
of the United States of America or any state thereof or   the   District   of
  Columbia   having   combined   capital   and   surplus   of   not   less
  than

$1,000,000,000.00, which commercial bank has a rating of at least either AA or
such comparable rating from Standard & Poor's Corporation  or  Moody's
 Investors  Service,  Inc.,  respectively; (aa) any funds deposited or invested
by Guarantor in accounts maintained with Lender and which







--------------------------------------------------------------------------------

are not held in escrow for, or pledged as security for, any obligations of
Guarantor, Borrower and/or any of their affiliates; (bb) money market funds
having assets under management in excess of $2,000,000,000.00 and/or (cc) any
unrestricted stock,  shares, certificates, bonds, debentures, notes or other
instrument which constitutes a "security" under the Security Act of 1933 (other
than Guarantor, Borrower and/or any of their affiliates) which are freely
tradable on any nationally recognized securities exchange and are not otherwise
encumbered by Guarantor.




24.

Replacement Guarantor. To the extent that any Guarantor is a natural person, the
death or incompetency of such Guarantor shall be an Event of Default hereunder
unless such Guarantor is replaced in accordance with this Section. Borrower
shall be permitted to substitute a replacement guarantor and no "Event of
Default" shall be deemed to have occurred hereunder, provided that (a) no other
Event of Default hereunder or under any of the other Loan Documents has occurred
and is then continuing; and (b) each of the following terms and conditions are
satisfied (i) within five (5) days after the occurrence of such death or
incompetency, Borrower delivers Lender written notice of its intent to
substitute the guarantor, (ii) the replacement guarantor is a Satisfactory
Replacement Guarantor (as defined below), (iii) within fifteen (15) days after
delivery of the written notice described in the preceding subclause (i), such
Satisfactory Replacement Guarantor assumes the obligations of Guarantor
hereunder and under the Other Loan Documents in a manner satisfying the Prudent
Lender Standard (defined below),



(iv)

concurrently with such assumption, (A) such Satisfactory Replacement Guarantor
delivers to Lender a Spousal Consent (as defined below), as and to the extent
applicable, and (B) each of Borrower and such Satisfactory Replacement Guarantor
affirms each of their respective obligations under the Loan Documents in a
manner satisfying the Prudent Lender Standard, and

(v)

prior to or concurrently with such assumption, as applicable, Lender receives
such information, documentation and opinions as may be required by Lender in
connection with such assumption and the foregoing in order to satisfy the
Prudent Lender Standard (including, without limitation, opinions relating to
REMIC); and (C) such substitution is permitted by then applicable REMIC
Requirements. As used herein, the term "Satisfactory Replacement Guarantor"
shall mean a replacement guarantor that ( 1) satisfies the Minimum Financial
Criteria,

(2)

is acceptable to Lender and the Rating Agencies, (3) satisfies the Prudent
Lender Standard, and (4) is an Affiliate of Sponsor. As used herein the term
"Prudent Lender Standard" shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be acceptable to a
prudent lender of securitized commercial mortgage loans.




25.

Change in Residency. To the extent that any Guarantor is a natural person, such
Guarantor hereby represents and warrants that such Guarantor shall not change
Guarantor's State of residence and/or primary domicile to a State that is a
community property jurisdiction unless

(i)

Guarantor first (A) provides Lender at least ten (10) Business Days prior
written notice thereof, and (B) if Guarantor is married at the time, causes
Guarantor's spouse to execute and deliver to Lender a spousal consent with
respect to this Guaranty (which spousal consent shall be in form and substance
satisfactory to Lender) (a "Spousal Consent"), and (ii) if Guarantor is not
married at the time and subsequently marries, or if Guarantor enters into a new
marriage, at any time when Guarantor is a resident (and/or has a primary
domicile) in a community property jurisdiction, Guarantor causes his spouse to
execute and deliver to Lender a Spousal Consent within ten ( 10) days after the
occurrence of any such marriage. Such Guarantor's failure to comply with any of
the foregoing shall, at Lender's option, constitute an "Event of Default"

(i)








--------------------------------------------------------------------------------

hereunder and under the Loan Agreement.




[NO FURTHER TEXT ON THIS PAGE]

IN WITNESS  WHEREOF,  Guarantor  has duly executed  this  Guaranty  as of the
day and year first above written.




GUARANTOR:




HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland

corporation







By: Name:

Title:    


 

[exhibit105energyplazaiiig002.gif] [exhibit105energyplazaiiig002.gif]




--------------------------------------------------------------------------------


